Title: To George Washington from George Gilpin, 27 April 1797
From: Gilpin, George
To: Washington, George



Dr Sir,
Alexandria April 27th 1797

A Servant of yours a few days ago request’d to be inform’d if there was any Vessell at Alexandria bound for Philadelphia there was no Vessell then at this Town bound to Philadelphia, but Capt. Ellwood is now here his packet will Sail for that plaece in a few days.
I made enquiry for a joiner as you desired I found Several that would have taken some 5 and others 6/ ⅌ day but on enquiry they had not a compleat Sett of tools and if employed must have been dependant on some person for them, I find that good men are hired here at 6 and 7/ and they find their board, I am Sir with great Esteem your most obedient, Hume Servt

George Gilpin

